Citation Nr: 0638722	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-18 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for scrotal eczema 
(claimed as rashes on testicles), to include as due to Agent 
Orange exposure.

3.  Whether new and material evidence to reopen the claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

The Board's decision on the claims for service connection for 
Hepatitis C and for scrotal eczema (claimed as rashes on 
testicles), to include as due to Agent Orange exposure are 
set forth below.  The petition to reopen the claim for 
service connection for PTSD is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  Hepatitis C was first diagnosed many years after service, 
and there is no competent medical evidence that establishes a 
nexus between currently diagnosed hepatitis C and military 
service.

2.   The veteran served in Vietnam, and therefore exposure to 
Agent Orange is presumed.

3.  Scrotal eczema is not considered a disease presumptively 
service-connected.

4.  There is no medical evidence of a nexus between the 
veteran's scrotal eczema diagnosed many years post service, 
and any incident of the veteran's active military service, to 
include Agent Orange exposure. 


CONCLUSION OF LAW

1.  The criteria for service connection for Hepatitis C are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for scrotal eczema 
(claimed as rashes on testicles), to include as due to Agent 
Orange exposure, are not met.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in April 2002 and October 2002 which asked him to 
submit certain information, and informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claims for service connection.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claims.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. VA informed the veteran what he 
needed to substantiate his claims.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claims for service 
connection.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the April 2002 and October 2002 letters were sent to 
the veteran prior to the issuance of the December 2002 rating 
decision.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO or were 
submitted by the veteran.  38 U.S.C.A. § 5103A.  In this 
regard the Board notes that the record contains the following 
pertinent records: service medical records, medical records 
from the State Correctional Institution in Graterford, 
Pennsylvania (Graterford), lay statements submitted in 
support of the veteran's claims for service connection.  The 
veteran has not alleged that there are any other outstanding 
medical records.  Accordingly, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra. Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary  
for a disability rating and for an effective date.  Despite 
the inadequate notice provided to the veteran on these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against each of the veteran's claims for 
service connection, any questions as to a disability rating 
or the appropriate effective date to be assigned is rendered 
moot.

In addition, the Board notes that in the November 2006 
appellant's brief, the veteran's representative asserts that 
a VA examination is warranted to resolve each of the claims 
for service connection.  However, the Board points out, as 
explained below, that, there is no reasonable possibility of 
substantiating either claim for service connection by 
scheduling VA examinations.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium).  


II.  Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2005).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under 38 
U.S.C.A. § 1154(b), "combat veterans, in certain 
circumstances, [may] use lay evidence to establish service 
connection of a disease or injury."  See Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).  Furthermore, a veteran's 
assertions regarding an injury during combat shall be 
accepted if consistent with the circumstances, conditions, 
and hardships of such service.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Service Connection for Hepatitis C.

Throughout the current appeal, the veteran has asserted that 
he contracted hepatitis C during his military service in 
Vietnam.

Service medical records are silent for complaint, treatment, 
findings or diagnosis of hepatitis C during the veteran's 
period of service.  On separation examination in 1969, 
laboratory results were negative and no clinical 
abnormalities were noted.  

A June 1997 laboratory report from Graterford shows that the 
veteran tested positive for the Hepatitis C antibody. 

Graterford medical records dated from September 1997 to April 
2002 reflect ongoing evaluation and treatment for Hepatitis 
C; however, none of these records reported an opinion as to 
etiology of the veteran's Hepatitis C.

In April 2002, the RO sent the veteran a letter notifying him 
that the medical community recognized several risk factors 
for hepatitis C infections, and listed all of those risk 
factors for the veteran.  He was asked to submit which risk 
factors applied to him.  In response, the veteran's asserted 
that since being confined to Graterford in May 1970, he had 
not been cut or exposed to anyone's blood and had not 
received any blood transfusions or operations.  He stated 
that the only time he was exposed to blood was during his 
military service in Vietnam.  The veteran contended that a 
doctor at Graterford said that he probably picked up 
Hepatitis C when he was about 19 or 20, and that was when he 
was in Vietnam.  The veteran furthered that when he was in 
Vietnam he was never shot or stabbed, but he was in contact 
with men who were.  

In a January 2003 statement, the veteran asserted that he 
never used any drugs, being single, he did not have much sex, 
and much less any "high" risk sex.  He had no body 
piercings or tattoos, never had acupuncture, never shared a 
toothbrush, and did not shave.  

In a March 2004 statement, the veteran reiterated his prior 
assertions.  He also stated that as long as he had been 
imprisoned he had not had sex.  The veteran stated that he 
had no gay activities and no body piercings.  He contended 
that he blamed Vietnam for his Hepatitis C, but he had no 
proof.  

Considering the evidence of record in light of the above- 
noted criteria, the Board finds that the current record 
presents no basis for a grant of service connection for 
hepatitis C.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As noted above service medical records (including the 1969 
separation examination) are negative for findings of 
hepatitis C and negative for a finding that he was exposed to 
other people's blood while in service.  According to 
Graterford medical records, the veteran was first diagnosed 
with hepatitis C infection in June 1997, more than 25 years 
after the veteran's discharge from service.  The Board finds 
this passage of years to be evidence against service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).   
Moreover, although subsequent medical records reflect 
continued treatment for this disability they do not provide 
any competent evidence of an association between the disorder 
and the veteran's active military duty and the veteran has 
not alluded to the existence of any such evidence.  In fact, 
the veteran has stated that he has no proof that his 
Hepatitis C is related to his service in Vietnam.  In the 
absence of any medical evidence which tends to link the 
diagnosis of Hepatitis C to the veteran's period of service, 
the Board determines that entitlement to service connection 
is not warranted.  Thus, the claim must be denied.

The Board does not doubt the sincerity of the veteran's 
belief that his Hepatitis C was incurred during active 
service in Vietnam.  However, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (persuasive) 
opinion on a medical matter-to include questions of medical 
causation.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Under these circumstances, as there is no competent evidence 
of Hepatitis in service and no competent evidence relating 
this disorder to service, the claim for service connection 
for Hepatitis C must be denied. 



B.  Scrotal Eczema (claimed as rashes on testicles)

The veteran contends that his currently diagnosed scrotal 
eczema is related to service to include as due to Agent 
Orange exposure in Vietnam.  

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence otherwise.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii).  Here, according to the 
veteran's military personnel records, he served in the 
Republic of Vietnam from April 1968 to June 1969.  So, his 
exposure to Agent Orange is presumed. 

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, diabetes mellitus (Type 2), Hodgkin's disease, 
chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See id.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

In this case, scrotal eczema is not among the conditions for 
which service connection may be presumed based on herbicide 
exposure.  38 C.F.R. § 3.309(e). Therefore, service 
connection for the veteran's scrotal eczema (claimed as 
rashes on testicles) may not be presumed based on an 
association with herbicide exposure.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, the veteran is not 
precluded from establishing service connection for his 
condition with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Hence,  the Board 
will also consider the veteran's claims on a direct service 
connection basis.

The veteran's service medical records show no complaints, 
findings or diagnosis of rashes on the veteran's testicles or 
scrotal eczema.  His separation examination in June 1969 
noted that his skin was evaluated as clinically normal and on 
contemporaneous self-report the veteran indicated that he did 
not have any skin conditions.  

The first post service medical evidence that the veteran had 
what he claimed as rashes on his testicles was in an June 
1984 medical record reflecting that the veteran was diagnosed 
with scrotal eczema.
 
Graterford medical records dated from October 1984 to March 
2002 reflect that the veteran was evaluated and treated for 
scrotal eczema, intermittently; however, none of these 
records reported an opinion as to etiology of the veteran's 
scrotal eczema.

In a May 2002 statement, the veteran reported that he had 
rashes on his testicles since he came home from Vietnam and 
that he had been given an assortment of creams over the years 
for this problem.  

In a January 2003 letter, the veteran asserted that he felt 
that his scrotal eczema was a tropically contracted disease 
which, in his opinion, could only have originated in Vietnam.  

In a January 2004 statement, the veteran contended that he 
had scrotal eczema in Vietnam, but he did not seek medical 
attention because it would only last a few days and then 
would go away.  

In light of the above, the Board finds that the record 
presents no basis for a grant of service connection for 
scrotal eczema (claimed as rashes on testicles) to include as 
due to Agent Orange exposure on a direct basis.  As noted 
above, the first objective medical evidence that the veteran 
suffered from any skin condition of the testicles was in 
1984, more than 14 years after any exposure to herbicide 
agents. The Board points out the lapse of time between 
service and the diagnosis of a disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson, supra.  Significantly, no medical professional has 
provided competent medical evidence linking the veteran's 
currently diagnosed scrotal eczema to any aspect of his 
active service, to include his presumed exposure to 
herbicides in service, and the veteran has not alluded to the 
existence of any such opinion. 

Based on a review of the evidence of record, the Board finds 
that only the veteran's own lay statements on appeal support 
his claim for service connection.  The Board has considered 
the assertions advanced by the veteran in connection with his 
claim.  However, as a layperson without the appropriate 
medical training and expertise, he simply is not competent to 
render a probative opinion on a medical matter - such as 
whether there is a medical relationship between the veteran's 
current scrotal eczema and his military service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).

Under these circumstances, as there is no competent evidence 
of scrotal eczema, or any skin condition of the testicles in 
service and no competent evidence relating this disorder to 
service or any incident therein, the claim for service 
connection for scrotal eczema (claimed as rashes on 
testicles), to include as due to Agent Orange exposure, must 
be denied.

C.  Conclusion

As a final point, the Board again notes that the service 
personnel records show that the veteran served in the 
Republic of Vietnam during the Vietnam Era.  Although he 
received some medals, neither the medals nor the veteran's 
DD214, which reflects a military occupational specialty (MOS) 
as a radio operator, indicate that the veteran was involved 
in combat.  Accordingly, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) (referred to in the representative's May 
2004 statement), which lowers the burden of proof for combat 
veterans, are not applicable.  However, the Board points out 
that, even if participation in combat was shown, 38 U.S.C.A. 
§ 1154 does not alter the fundamental requirements of a 
current disability, and of medical nexus between that 
disability and service.  See, e.g., Kessel v. West, 13 Vet. 
App. 9 (1999).  See also Caeser v. West, 195 F.3rd 1373 (Fed. 
Cir. 1999) citing Collette v. Brown, 82 F.3rd 389 (1996).  In 
this case, as explained above, there simply is no medical 
evidence to show that either the veteran's current Hepatitis 
C or current scrotal eczema is medically related to his 
active military service.
 
Therefore, after consideration of all the evidence, the Board 
concludes that the claims for service connection for 
Hepatitis C and for scrotal eczema (claimed as rashes on 
testicles), to include as due to Agent Orange exposure, must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for Hepatitis C is denied.

Service connection for scrotal eczema (claimed as rashes on 
testicles), to include as due to Agent Orange exposure, is 
denied.






REMAND

Initially, the Board points out that entitlement to service 
connection for PTSD had previously been denied by a decision 
of the Board in September 1989.  Thereafter, in a November 
1994 rating decision, the RO declined to reopen the veteran's 
claim for service connection for PTSD.  As such, the legal 
authority governing finality and reopening of previously 
denied claims for consideration on the merits are pertinent 
to this petition to reopen the claim for service connection.  

In April 2002, the RO sent the veteran a 38 U.S.C.A. § 
5103(a) notice letter related to this matter, notifying the 
veteran that he was previously denied service connection for 
PTSD.  However, that letter did not inform him of the need to 
submit new and material evidence or the appropriate legal 
definition of new and material evidence.  The impact of this 
error is magnified in light of the decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which held that the 
legislative intent of 38 U.S.C.A. § 5103 (West 2002) is to 
provide claimants a meaningful opportunity to participate in 
the adjudication of claims.  The Court held that in a claim 
to reopen it is vital to explain with particularity what 
specific evidence would constitute new and material evidence 
in the context of the prior final rating decision.  Id.

In this regard, the record must show that the veteran was 
provided pertinent notice under 38 U.S.C.A. § 5103 which 
describes, "what evidence is necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial." Id.  In 
this case, the veteran was not provided with any notice of 
what was needed to constitute new and material evidence, and 
clearly there was no specifically tailored notice explaining 
what was needed to reopen the claim in light of the prior 
deficiency(ies) in the claim.

Hence, due process of law requires a remand of the petition 
to reopen for full compliance with the VCAA's notice 
requirements.  The Board emphasizes that action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Further, to ensure 
that all due process requirements are met, the RO should 
issue a notice compliant with other recent Court decisions, 
to include Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards the five elements of a claim for service 
connection.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  Send the veteran corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
notice should include an explanation as 
to the information and evidence necessary 
to reopen the claim for service 
connection for PTSD and to substantiate 
the underlying claim of service 
connection; an explanation as to the 
bases for the denial in the prior final 
decision; an explanation as to what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service that were 
found insufficient in the previous 
denial; and an explanation as to what 
constitutes "new" and what constitutes 
"material" evidence pursuant to the 
criteria of 38 C.F.R. Section 3.156 in 
effect as of August 29, 2001.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006)

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter(s) should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not 
currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO should 
also ensure that its letter(s) meet(s) 
the requirements of the recent decision 
in Dingess/Hartman, cited to above, as 
regards notice pertinent to the five 
elements of a claim for service 
connection, as appropriate.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2006).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken, if any.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After accomplishing the requested 
action, and any additional notification 
and development action deemed warranted, 
the RO should readjudicate the matter of 
whether new and material evidence to 
reopen the claim for PTSD has been 
received, in light of all pertinent 
evidence and legal authority.
 
5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


